DILLON, Circuit Judge.
The notes in suit are not barred. The evidence tends to show that the defendant, the debtor, expressly directed the payment to be applied and indorsed on all the notes equally, without discrimination. But if this was not his direction, there was no restriction shown on the creditor’s right to make the application, and under the circumstances and in the absence of such restriction, the creditor had the right to make the application in the manner he did, namely, equally to all the notes, and thus protect all from the bar of the statute. Judgment for plaintiff.